Citation Nr: 9926370	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, with history of subchondral 
sclerosis with joint space narrowing and meniscal tear 
debridement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from May 1974 until May 1976 
and from January 1981 until October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
evaluation for chondromalacia patella of the left knee, with 
history of subchondral sclerosis with joint space narrowing 
and meniscal tear debridement.

At the VA medical examination in July 1998, the veteran 
stated that he had been unable to maintain gainful employment 
due to his knee problems.  This raises an issue of whether 
the veteran is claiming individual unemployability due to his 
service connected left knee disability.  This implied claim 
is referred to the RO for appropriate development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The evidence of record shows the veteran has complaints 
of chronic left knee pain, his knee giving way and locking up 
at times.  

3.  Clinical findings in July 1998 show range of motion of 
the left knee from 0 to 135 degrees, no ligamentous 
instability and negative McMurray's test.  His gait was noted 
as unremarkable and the arthroscopy portals were well healed.  
No measurable atrophy of the left quadriceps was noted and 
strength was 5/5.

4.  The examiner noted complaints of pain on motion of the 
left knee, tenderness to palpation about the patellofemoral 
joint and pain with patellar compression.  The report of the 
July 1998 X-ray indicated early degenerative changes of the 
left knee.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
chondromalacia patella of the left knee, with history of 
subchondral sclerosis with joint space narrowing and meniscal 
tear debridement are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(1998).

2.  A 10 percent disability evaluation for arthritis of the 
left knee is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claimed that his service-connected left knee 
disability had worsened.  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Veterans Claims Court) has held a claim for an increased 
rating for a disability to be well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
chondromalacia patella of the left knee, with history of 
subchondral sclerosis with joint space narrowing and meniscal 
tear debridement to be well grounded.  Furthermore, he has 
not indicated that any probative evidence not already 
associated with the claims folder is available; therefore the 
duty to assist him has been satisfied.  38 U.S.C.A. 5107(a) 
(West 1991).

Service connection was granted by the RO in a rating decision 
in July 1984 for subchondral sclerosis with joint space 
narrowing of the left knee.  A noncompensable evaluation was 
assigned effective from October 1983.  The RO assigned this 
rating under the provisions of Diagnostic Code 5257 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a.  The 
provisions contained in the rating schedule represent as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.  

In 1986, the veteran underwent arthroscopy and a medial 
meniscus anterior horn tear was debrided.  In a rating 
decision in June 1989, the RO granted a temporary total 
evaluation under 38 C.F.R. § 4.30 effective from August 28, 
1986, and then re-assigned the noncompensable evaluation 
effective from October 1, 1986.  After review of outpatient 
treatment reports in 1987, the RO confirmed and continued the 
noncompensable evaluation.  It was noted that the veteran had 
failed to report for a scheduled examination.  Several 
letters in 1988 also indicated that the veteran had failed to 
report for scheduled examinations.  After a review of 
outpatient treatment records, the RO confirmed and continued 
the noncompensable evaluation in a rating decision in August 
1991.  

Based on its review of treatment records, hospitalization 
reports and the report of a VA medical examination in August 
1995, the RO assigned a 10 percent disability evaluation 
effective June 26, 1995, the date of the reopened claim.  The 
10 percent disability evaluation was confirmed and continued 
in a September 1995 rating decision.  

A claim was received from the veteran in January 1997 seeking 
an increased evaluation.  Outpatient treatment reports were 
obtained from the VA Medical Center (VAMC) at Biloxi, Mobile 
division for the period from November 1995 to April 1997.  An 
entry in December 1995 shows he was at the clinic for follow-
up for gastric discomfort and left knee.  In June 1996 when 
seen at the Mental Health Clinic, it was noted that the 
veteran reported he was not working due to problems with his 
knee.  In February 1997, when the veteran was seen at the 
Mental Health Clinic it was noted that he had been scheduled 
for knee surgery, but had been unable to keep the appointment 
and the surgery would probably be rescheduled.  The other 
treatment records pertain to disorders unrelated to his left 
knee.

A rating decision on July 8, 1998 noted that the 
noncompensable evaluation was continued.  Although this was 
in error as the veteran had a 10 percent disability 
evaluation, a letter dated on July 9, 1997, notified the 
veteran that the RO had "denied [his] claim for an increased 
evaluation for service connected left knee condition" and 
included a copy of the rating decision.

Medical records received after the rating decision show that 
the veteran underwent arthroscopy of the left knee in May 
1997.  Based on a review of the complete record, the RO 
assigned an evaluation of 100 percent effective May 19, 1997, 
based on surgical treatment necessitating convalescence; the 
10 percent evaluation was continued effective from July 1, 
1997.  The veteran was notified of this decision by letter 
dated July 21, 1997.  

On July 23, 1997, a statement (signed July 16, 1997) was 
received from the veteran expressing disagreement with the 
July 9th letter denying an increase for his service connected 
knee disability.  He pointed out that the medical records 
from Jackson VAMC had not been considered.  According to the 
pertinent dates, this statement was written but not received 
prior to the rating decision of July 21, 1997, which had 
considered the Jackson VAMC treatment records and granted the 
veteran a temporary total rating and confirmed and continued 
the prior 10 percent disability evaluation.  A statement of 
the case was issued and, subsequently, the veteran perfected 
his appeal contending that he disagreed that his left knee 
condition had not increased in severity.  He claimed that he 
had been seen more than two days at the Jackson VAMC as had 
been noted in the statement of the case.  

Additional treatment records were received from Jackson VAMC 
for the period from August 1996 to February 1998.  The 
records show that the veteran had complaints of left knee 
pain in 1996, received physical therapy and had arthroscopic 
surgery in May 1997.  In July 1997, he had complaints of 
medial joint pain.  It was noted that he had been full weight 
bearing, there was no swelling or effusion, the knee was 
stable, range of motion was 0 to 120 degrees, and positive 
for medial joint line tenderness.  The impression was early 
degenerative joint disease of the left knee.  In October 
1997, the veteran had complaints of medial joint pain with no 
relief of symptoms.  Clinical findings were that the range of 
motion was 0 to 130 degrees, his gait was normal, there was 
no effusion, medial joint line tenderness was shown, lateral 
joint line tenderness was not shown, the results of the 
Lachmann's test and pivot test were negative.  

The veteran was afforded a VA Compensation and Pension (C&P) 
medical examination in July 1998.  The examiner indicated 
that the claims file had been reviewed prior to the 
examination.  The examiner noted that the May 1997 operative 
report for an arthroscopy of the left knee had findings of 
grade I to II chondromalacia changes throughout the knee.  
Also noted was a medial meniscus tear and the veteran 
underwent a partial medial meniscectomy.  

The veteran had complaints of chronic pain with occasional 
swelling.  He reported that at times his knee gave way or he 
experienced a locking type sensation.  The veteran also 
reported that prolonged periods of weight bearing and 
squatting, stooping, climbing a ladder or going up and down 
stairs caused increased pain.  He had been given a brace for 
his knee.  The veteran related that he had been unable to 
maintain gainful employment due to his knee problems.  The 
examiner observed that the veteran moved about the room with 
an unremarkable gait pattern and the arthroscopy portals were 
well healed.  Clinical findings were that range of motion was 
from 0 to 135 degrees with complaints of pain on motion, no 
swelling, tenderness to palpation about the patellofemoral 
joint, pain with patellar compression, no ligamentous 
instability, and the McMurray's test was negative.  The 
veteran was able to heel and toe walk, able to slowly squat 
and arise with more weight placed on the right.  The examiner 
found no measurable atrophy of the quadriceps and the left 
quadriceps had 5/5 strength.  The impression was:  
"Chondromalacia of patella left knee with history of sub-
chondral sclerosis with joint space narrowing, status post 
arthroscopy with meniscal tear debridement.  Status post 
arthroscopic partial medial meniscectomy with findings of 
grade I to II chondromalacia throughout the knee."  The 
examiner further commented that no weakness was noted but the 
veteran did have pain on motion.  In addition, the examiner 
thought that the veteran would have difficulty with prolonged 
periods of weight bearing and activities such as squatting or 
climbing.  The X-ray report indicated early degenerative 
changes of the left knee without evidence of an acute 
process.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).

The regulations provide that slight impairment of either 
knee, including recurrent subluxation or lateral instability 
warrants a 10 percent evaluation.  Moderate impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

In applying the above diagnostic criteria, it should be noted 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability. The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See 38 C.F.R. § 4.59 (1998).

The Board has reviewed all the pertinent and competent 
evidence but has placed more emphasis on the competent 
evidence that was most recently produced, as this is the 
evidence that provides a clear and accurate picture of the 
current severity of the service-connected left knee 
disability and the current functional impairment.  

The Board notes that the veteran's musculoskeletal disability 
is rated under Diagnostic Code 5257, which does not appear to 
involve limitation of motion; however, another Diagnostic 
Code, 5003, predicated upon limitation of motion may be 
applicable.  The veteran has X-ray evidence of degenerative 
joint disease of the left knee.  The clinical findings, 
however, do not show evidence of limitation of motion severe 
enough to at least meet the criteria for a zero-percent 
rating under Diagnostic Codes 5260 or 5261.  In this case, 
the veteran has full extension, and slight limitation of 
flexion, but not severe enough to warrant a zero percent 
rating under Diagnostic Code 5260.  However, given the 
findings of degenerative joint disease, the availability of a 
separate rating under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, and 4.59 must be considered.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) (Section 
4.45 requires analysis of effect of pain on the disability).

The evidence of record shows that the veteran has complaints 
of left knee pain before and after he underwent the left knee 
arthroscopy in 1997.  Furthermore, the examiner in July 1998 
noted that the veteran had pain on motion and would have 
difficulty with prolonged periods of weight bearing and 
activities such as squatting or climbing.  Although the 
veteran has noncompensable limitation of range of motion, it 
is inhibited by pain, and there is satisfactory evidence of 
painful motion; therefore, a 10 percent rating for disability 
due to arthritis of the left knee under Diagnostic Code 5003 
is warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991); see also VAOPGCPREC 9-98.  


ORDER

An increased evaluation under Diagnostic Code 5257 for 
chondromalacia patella of the left knee, with history of 
subchondral sclerosis with joint space narrowing and meniscal 
tear debridement is denied.  

Pursuant to the discussion above, a separate 10 percent 
disability evaluation is granted for arthritis of the left 
knee, subject to regulatory criteria applicable to payment of 
monetary awards. 



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 

